Citation Nr: 0009711	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  94-12 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for chronic tonsillitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO), which denied a claim of entitlement to 
a compensable disability evaluation for chronic tonsillitis.  
It was remanded by the Board for additional development in 
April 1997, and the RO thereafter granted the current rating 
of 10 percent in a July 1998 rating decision, and returned 
the claims folder to the Board, for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  It has not been objectively shown that the service-
connected chronic tonsillitis currently is productive of 
moderate or severe impairment of respiration, with dyspnea on 
moderate or slight exertion; that the veteran needs a 
tracheotomy tube to breathe, or has a permanent tracheostomy; 
that he has hoarseness accompanied by thickening or nodules 
of cords, polyps, submucous infiltration, or pre-malignant 
changes on biopsy; or that the FEV-1 values are 70 percent or 
less of the value predicted, with Flow-Volume Loop compatible 
with upper airway obstruction.


CONCLUSION OF LAW

A disability evaluation in excess of 10 percent for the 
service-connected chronic tonsillitis is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, Part 4, 
Diagnostic Code 6520 (1992); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.97, Part 4, Diagnostic Codes 6516 and 6520 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an increased rating.  The facts relevant 
to this appeal have been properly developed and VA's 
obligation to assist the veteran in the development of his 
claim (not to be construed, however, as shifting from the 
claimant to VA the responsibility to produce necessary 
evidence, per 38 C.F.R. § 3.159(a) (1999)), has been 
satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (hereinafter, "the Schedule").  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded  
history.  38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

The veteran contends that he is entitled to an increased 
rating for his service-connected chronic tonsillitis.

A review of the record reveals that the veteran submitted his 
claim for an increased rating in November 1992, at which 
time, the service-connected chronic tonsillitis was rated by 
analogy, (see, in this regard, 38 C.F.R. § 4.20) under the 
provisions of Diagnostic Code 6520 of the Schedule, which 
addresses stenosis of the larynx.  See, 38 C.F.R. § 4.97, 
Part 4, Diagnostic Code 6520 (1992).  A noncompensable rating 
was assigned at that time, pursuant to 38 C.F.R. § 4.31, 
which provided at that time, and still provides, for the 
assignment of such a rating in every instance where the 
Schedule does not provide a zero percent rating, and the 
requirements for a compensable evaluation are not met.

The version of Diagnostic Code 6520 of the Schedule that was 
in effect as of November 1992 also provided for a 10 percent 
rating when the disability was mild, with dyspnea on heavy 
exertion; a 30 percent rating when the disability was 
productive of moderate impairment of respiration, and dyspnea 
on moderate exertion; a 60 percent rating when the disability 
was productive of severe impairment of respiration, with 
dyspnea on slight exertion; and a total (100 percent) rating 
when the disability continuously required the use of a 
tracheotomy tube.  See, 
38 C.F.R. § 4.97, Part 4, Diagnostic Code 6520 (1992).  

As noted in the April 1997 Remand, the section of the 
Schedule dealing with the rating of service-connected 
disabilities of the respiratory system was amended effective 
October 1996, and the veteran was thus entitled to have his 
claim for an increased rating evaluated also under the new 
set of rating criteria, in accordance with the holding in the 
case of Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It was 
also felt at that time that another medical examination was 
appropriate.  A review of the record reveals that this 
additional action was already undertaken at the RO level and 
that, pursuant to the RO's review of the newly-obtained 
medical evidence, and resolving reasonable doubt in favor of 
the veteran, the current rating of 10 percent was granted, 
again by analogy, under the provisions of the current edition 
of Diagnostic Code 6516 of the Schedule, which addresses 
chronic laryngitis.  See, 38 C.F.R. § 4.97, Part 4, 
Diagnostic Code 6516 (1999).

A 10 percent rating is warranted under Diagnostic Code 6516 
when there is hoarseness, with inflammation of the cords or 
mucous membrane; while a maximum rating of 30 percent is 
warranted, under the same diagnostic code, when there is 
hoarseness, with thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes on biopsy.  
See, 38 C.F.R. § 4.97, Part 4, Diagnostic Code 6516 (1999).

Additionally, under the new set of rating criteria, 
Diagnostic Code 6520 of the Schedule addresses stenosis of 
the larynx, including residuals of laryngeal trauma 
(unilateral or bilateral), and provides for a minimum rating 
of 10 percent when the forced expiratory volume in one second 
(FEV-1) is between 71 and 80 percent of the value predicted, 
with Flow-Volume Loop compatible with upper airway 
obstruction; a 30 percent rating when the FEV-1 is between 56 
and 70 percent of the value predicted, with Flow-Volume Loop 
compatible with upper airway obstruction; a 60 percent rating 
when the FEV-1 is between 40 and 55 percent of the value 
predicted, with Flow-Volume Loop compatible with upper airway 
obstruction; and a 100 percent rating when the FEV-1 is less 
than 40 percent of the value predicted, with Flow-Volume Loop 
compatible with upper airway obstruction, or permanent 
tracheostomy.  See, 38 C.F.R. § 4.97, Part 4, Diagnostic Code 
6520 (1999).

According to the report of a January 1993 VA mouth and throat 
examination, the veteran complained of recurrent sore 
throats.  On examination, there was a congested oral and 
hypopharynx, but the larynx was normal, with no pulling of 
saliva.  The diagnosis was listed as bacterial oral and 
hypopharyngitis.

VA outpatient medical records dated between 1991 and 1997, 
which were associated with the file after the April 1997 
Remand, reveal medical treatment for conditions other than 
the service-connected chronic tonsillitis, particularly 
diabetes mellitus and hypertension.

According to the report of a June 1997 VA nose and throat 
examination, the veteran complained of a recurrent sore 
throat for years.  On examination, it was noted that there 
were slightly cryptic tonsils, but there was no interference 
with breathing, nor evidence of headaches, purulent 
discharge, dyspnea, or allergic attacks.  The diagnosis was 
listed as chronic tonsillitis, mild, and the reader was asked 
to also see a Barium Swallow report.

According to a June 1997 VA radiology diagnostic report, a 
barium swallow study revealed cervical spondylosis with large 
spur formations at the level of C4, an extrinsic pressure 
effect of the cervical and thoracical esophagus at the same 
level, C5 patent airways without evidence of masses, 
unremarkable epiglottis, vallecula and piriform sinuses, a 
normal thoracic esophagus, without evidence of intrinsic or 
extrinsic lesions, gastroesophageal reflux at "level 0," 
and no evidence of hiatal hernias.  The impressions were 
listed as severe cervical spondylosis with spur formation, 
extrinsic pressure effect at the cervical esophagus by 
enlarged spur at C5 and C6, and gastroesophageal reflux above 
carina.

The report of VA pulmonary function studies conducted also in 
June 1997 reveals FEV-1 values of 88 and 96 percent of the 
values predicted, pre and "post-drug," respectively, as 
well as a pneumologist's findings of normal spirometry, 
normal lung volumes, hypoxemia for age, and evidence of small 
airway disease.  This physician also indicated that the 
veteran needed to undergo a diffusion capacity of carbon 
monoxide study (DLCO), which the record shows the veteran 
underwent seven days later.

The report of the VA DLCO study that the veteran underwent in 
June 1997 reveals an interpretation of normal DLCO, no 
hypoxemia, and normal function test.
 
As noted above, the record does not show that the veteran 
currently suffers from 
moderate or severe impairment of respiration, with dyspnea on 
moderate or slight exertion; that he needs a tracheotomy tube 
to breathe, or has a permanent tracheostomy; that he has 
hoarseness accompanied by thickening or nodules of cords, 
polyps, submucous infiltration, or pre-malignant changes on 
biopsy; or that the FEV-1 values are 70 percent or less of 
the value predicted, with Flow-Volume Loop compatible with 
upper airway obstruction.  Insofar as the competent evidence 
in the record shows that none of the schedular criteria for 
ratings exceeding 10 percent for the service-connected 
chronic tonsillitis has been met, the Board concludes that a 
disability evaluation in excess of 10 percent for the 
service-connected chronic tonsillitis is not warranted.
 
Finally, the Board notes that the record appears to show that 
the RO has not considered the question of a referral of the 
above matter to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
This regulation provides that, to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment.  The governing criteria for such an 
award is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims ("the Court") has held that, 
while the Board is precluded by regulation from assigning an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).

Regarding the above, the Board also notes that the Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the evidentiary 
record with these mandates in mind, the Board is of the 
opinion that a referral for extra-schedular consideration is 
not warranted in the present case, due to the lack of a 
reasonable basis for further action on this question.  See, 
VAOPGCPREC. 6-96 (1996).


CONTINUED ON THE NEXT PAGE

ORDER

A disability evaluation in excess of 10 percent for the 
service-connected chronic tonsillitis is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

